       Case 1:20-cv-06985-LTS-SLC Document 74 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CURRY, et al.,


                                Plaintiffs,
                                                        CIVIL ACTION NO.: 20 Civ. 6985 (LTS) (SLC)
        -v-
                                                              ORDER SCHEDULING INITIAL CASE
                                                                MANAGEMENT CONFERENCE
P&G AUDITORS AND CONSULTANTS, LLC, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

        The parties appeared for a Telephone Conference this afternoon concerning the status of

discovery and the parties’ motions in this action. (ECF No. 36). No initial case management

conference yet having taken place in this action, it is hereby ORDERED that an initial conference

in accordance with Fed. R. Civ. P. 16 will be held on Friday, February 26, 2021 at 10:00 am on the

Court’s conference line. The parties are directed to call: (866) 390-1828; access code: 380-9799,

at the scheduled time. At the conference, the parties must be prepared to discuss the subjects

set forth in Fed. R. Civ. P. 16(b) and (c).

        It is further ORDERED that counsel shall meet and confer in accordance with Fed. R. Civ.

P. 26(f) no later than 21 days before the Initial Case Management Conference. No later than one

week (seven (7) calendar days) before the conference, the parties shall file a Report of Rule 26(f)

Meeting and Proposed Case Management Plan, via ECF, signed by counsel for each party. A

template is available at https://www.nysd.uscourts.gov/hon-sarah-l-cave.
         Case 1:20-cv-06985-LTS-SLC Document 74 Filed 01/19/21 Page 2 of 2




         To the extent the parties are in disagreement about any portion of the Proposed Case

Management Plan, they may set forth their respective proposals for the disputed provision,

without argument.

         Separately, the Court will hold oral argument concerning Plaintiffs’ Motion for Class

Certification (ECF No. 48) on Monday, March 8, 2021 at 2:00 pm on the Court’s conference line.

The parties are directed to call: (866) 390-1828; access code: 380-9799, at the scheduled time.



Dated:          New York, New York
                January 19, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                               2
